                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


SAMUEL GRANADOS,
                                                              Case No. 2:16–cv–879
       Petitioner,                                            Judge Algenon L. Marbley
                                                              Magistrate Judge Michael R. Merz
       v.

WARDEN, SOUTHEAST
CORRECTIONAL INSTITUTION,

       Respondent.

                                             ORDER

       On May 7, 2019, the Magistrate Judge issued a Report and Recommendation (“R&R”)

recommending that the petition for a writ of habeas corpus be dismissed. (ECF No. 18.)

Although the parties were advised of the right to file objections to the R&R, and of the

consequences of failing to do so, no objections have been filed. Therefore, the R&R (ECF No.

18) is ADOPTED and AFFIRMED. This action is hereby DISMISSED.

       Pursuant to 28 U.S.C. § 2253(c)(1)(A) and Rule 11 of the Rules Governing Section 2254

Cases in the United States District Courts, the Court must determine whether to issue a certificate

of appealability. Because Petitioner has waived the right to file an appeal by failing to file

objections to the R&R, see Thomas v. Arn, 474 U.S. 140, 147 (1985); United States v. Walters,

638 F. 2d 947, 950 (6th Cir. 1981), the Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.




Date: June 21, 2019                            s/ Algenon L. Marbley_______________
                                               ALEGENON L. MARBLEY
                                               UNITED STATES DISTRICT COURT JUDGE
